     Case 3:18-cv-00592-RDM-MCC Document 45 Filed 11/16/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,                         :      CIV NO. 3:18-CV-592
                                              :
             Plaintiff,                       :      (Judge Mariani)
                                              :
v.                                            :      (Magistrate Judge Carlson)
                                              :
SGT. BIENKOSKI, et al.,                       :
                                              :
             Defendants.                      :



                            MEMORANDUM ORDER

      THE BACKGROUND OF THIS CASE IS AS FOLLOWS:

      This pro se prisoner lawsuit is now pending against several correctional staff

based upon allegations set forth in the plaintiff’s second amended complaint. A

copy of this second amended complaint has been served upon the defendants and

we are awaiting their responsive pleadings which are due on November 24, 2020.

In the meanwhile, Johnson has filed a motion which seeks to depose a non-party

witness, an assistant district attorney. (Doc. 44). We will DENY this motion

without prejudice. In this regard we find persuasive the analysis of the court in

Jackson v. Russel, 122 F. Supp. 3d 199, 200–01 (D. Del. 2015). Confronted with a

similar request, the court in Jackson denied the motion, stating that:
     Case 3:18-cv-00592-RDM-MCC Document 45 Filed 11/16/20 Page 2 of 2




      The court will deny without prejudice to renew plaintiff's motion for
      leave to depose non-party witnesses . . . upon a showing by plaintiff
      that he has the ability to pay for the expenses of non-party depositions
      . . . , including any costs associated with issuance of the subpoena,
      such as photocopy fees, witness fees, or mileage. Federal courts are
      not authorized to waive or pay witness fees for indigent litigants and
      an inmate proceeding in forma pauperis in a civil action may not issue
      subpoenas without paying the required fees. See Jacobs v. Heck, 364
      Fed.Appx. 744, 748 (3d Cir.2010) (unpublished) (court did not err in
      holding that inmate must pay the fees and costs for any prison official
      he wished to subpoena for trial). See also Canady v. Kreider, 892
      F.Supp. 668, 670 (M.D.Pa.1995) (finding that there is no statutory
      provision authorizing a federal court to waive or provide for payment
      of witness fees required by 28 U.S.C. § 1821(a) and holding that “a
      litigant proceeding in forma pauperis is required to tender witness fees
      as provided in § 1821 to effect service of subpoenas under Rule
      45(b)(1)).

Jackson v. Russel, 122 F. Supp. 3d at 200–01.

      This same rationale applies with equal force in this case. Accordingly, this

motion to depose is DENIED as premature and unsupported by showing by

plaintiff that he has the ability to pay for the expenses of non-party depositions,

including any costs associated with issuance of the subpoena, such as photocopy

fees, witness fees, or mileage.

      SO ORDERED this 16th day of November 2020.




                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge

                                         2
